Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2021

                                      No. 04-21-00173-CR

                                    Uzziel N. Munoz CRUZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 549370
                          Honorable John Longoria, Judge Presiding


                                         ORDER

         Appellant's motion for extension of time to file a brief is granted. We order appellant's
brief filed by October 22, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court